 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   MICHAEL SHELTON

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 1:19-po-00080-SAB
11                                               )
                       Plaintiff,                )
12                                               )
     vs.                                         )   SCHEDULING ORDER
13                                               )
     MICHAEL SHELTON,                            )   Judge: Hon. Stanley A. Boone
14                                               )   Date: July 18, 2019
                      Defendant.                 )   Time: 9:00 a.m.
15                                               )

16
            On June 25, 2019, Defendant Michael Shelton contacted the Federal Defender’s Office
17
     seeking assistance with obtaining a continuance of his initial appearance in the above-captioned
18
     matter. Mr. Shelton resides in Sequoia National Park and therefore will require a full day of
19
     leave in order to attend court in the Eastern District of California, Fresno District Courthouse.
20
     Mr. Shelton requested time off from his employer to attend his initial appearance, however, he
21
     did not receive approval for leave on his currently scheduled initial appearance date of June 27,
22
     2019. If the Court is willing to continue his appearance as requested, Mr. Shelton believes he
23
     will be able to arrange for the necessary leave and make the appearance as required.
24
            A review of the Court’s existing calendar shows availability on July 18, 2019 at 9:00 a.m.
25
     Mr. Shelton therefore requests that this matter be continued for an initial appearance on that date
26
     and time.
27
28
 1                                               ORDER
 2            The request is DENIED. This case is a serious offense which occurred in April 2019 and
 3   good cause has not been established to continue the initial appearance and arraignment on the
 4   charges. Defendant Michael Shelton is ordered to appear at that date and time.
 5
     IT IS SO ORDERED.
 6
 7   Dated:     June 26, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
